Title: Abigail Adams to Mary Smith Cranch, 3 October 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Newyork october 3d 1790
do you not pitty me my dear sister to be so soon all in a Bustle? and wary of Removing again, as much Boxing and casing, as if we were removing to Europe. our furniture may well be stiled movables. the expence attending the various removals would very handsomely furnish one House. I feel low spirited and Heartless. I am going amongst an other new set of company, to form new acquaintances to make and receive a hundred ceremonious visits, not one of ten from which I shall derive any pleasure or satisfaction, obliged to leave mrs smith behind, and the Children to whom I am much attached, and many other things I have upon my mind and spirits which I cannot communicate by Letter. I live however upon the Hope that I shall come and see you next summer. I hope congress will not set out the Month of April.
I have wrote to the dr respecting the Widow Owen and Rebecca Field. I had rather they should be in the House than have it left empty through the winter. they must always remember that they must remove when ever we come to want the House, and that without giving us any trouble.
you wrote me about Rose water. if you have an opportunity to send me a dozen Bottles I should like to have it. I forgot to write to you Sooner, but you may have it put up and addrest to col smith Newyork when Barnard comes again we expect to get our furniture on Board by the 20th of the Month. Charles is going to Board with his sister, and Thomas will go into an office in Philadelphia. I wish he could have gone into merchandize as I am sure he has more of a Turn for active Life.

How is mrs Norten & her Boy? we have got one with a Red Head I do not know what part of the family he lays claim to. I forget whether I wrote you that they had Named him Thomas Hollis.
Let mrs Field know that Lucy and mr Brislers children have the small pox. it has turnd and they have it very lightly, Lucy not more than 20 pock Nabby not a dozen, Betsy is pretty full but has a good sort and is very cleverly. I had Prince inoculated at the same time. he has about a Dozen, but has not been confined at all, nor sick a little headack excepted. be so good as to send his Father word if you have an opportunity
Mrs Smith is here to day and desires to be rememberd to all her Friends. when did you hear from sister shaw. I think I used to get Letters and write oftner when I was abroad than I do now—
Let me hear from you Soon, and believe me most affectionatly yours
A Adams
Love to mr cranch & duty to mother, I hope I shall see her again good old Lady
